DETAILED ACTION
The Amendment filed November 18, 2021 has been entered. 
Claims 1-17 are pending. Claims 2-4 and 7-11 have been cancelled. Claims 12-17 have been added. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Specification
The Amendment to the Title filed November 18, 2021 is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
Figures 1-5 would be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 5-6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recite “… data is written in the second memory cell transistor, and data is not written in the third memory cell transistor, …” There is not disclosure the claimed limitation(s) from the specification. So these languages constitute new matter.
Claims 6 and 12 are rejected due to claim dependency. Clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2019/0392909).
Regarding independent claim 1, the claimed limitation(s) is well-known technology for a type of memory (e.g., NAND flash) for its purpose. For example, Yang et al. in e.g., FIGS. 4D and FIG. 9 disclose a semiconductor memory device comprising: 

a plurality of word lines (WLL1-48) connected to the plurality of first memory cell transistors, respectively; 
a first select transistor (SGDT1) connected to one end of the first memory string;
a first gate line (SGDL) connected to the first select transistor; 
a second select transistor (SGST) connected to another end of the first memory string; 
a second gate line (SGSL) connected to the second select transistor; 
a bit line (BL1) connected to the first select transistor; 
a source line (drain line of SGST) connected to the second select transistor; and 
a control circuit configured to execute a plurality of write operations for writing data to the plurality of first memory cell transistors and a program operation including a plurality of verify operations (see FIG. 9), wherein 
at completion of the program operation (FIG. 9, Program Stage): 
a voltage to turn on the first select transistor (VSGD1=VPSSGD) is applied to the first gate line, and 
a voltage to turn on the second select transistor (VSGSL=VPSGS) is applied to the second gate line; and 
subsequent to the completion of the program operation: 
a voltage to turn off the first select transistor (VSGD1 going down) is applied to the first gate line, 

a predetermined voltage (VPGM and VPASS) higher than a ground voltage is applied to each of the plurality of word lines.
Regarding claim 5, which depends from claim 1, Yang et al. further disclose the plurality of word lines include a first word line and a second word line, and when one of the plurality of first memory cell transistors connected to the first word line is a second memory cell transistor and another one of the plurality of first memory cell transistors connected to the second word line is a third memory cell transistor, and data is written in the second memory cell transistor, and data is not written in the third memory cell transistor, the predetermined voltage differs in some of between the plurality of first word lines line and the second word line (see FIG. 9 along with FIGS. 4D and FIGS. 8A-C, and accompanying disclosure).
Regarding claim 6, which depends from claim 5, Yang et al. further disclose the predetermined voltage supplied applied to the first word line is lower than the predetermined voltage supplied applied to the second word line (see FIG. 9 along with FIGS. 4D and FIGS. 8A-C, and accompanying disclosure).
Regarding claim 12, which depends from claim 5, Yang et al. further disclose the second memory cell transistor is closer to the source line than the third memory cell transistor is (see FIG. 9 along with FIGS. 4D and FIGS. 8A-C, and accompanying disclosure).
Regarding claims 13-17, which depends from claim 1, Yang et al. further disclose the extension of stings to a second memory sting in FIGS. 4D and FIGS. 8A-C, and program and verification operations in FIGS. 9-10, FIG. 13 and FIG. 17.

Response to Arguments

Applicant’s Amendment filed 11/18/2021, with respect to the rejection(s) of claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825